                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 Ashley Olivia, et al.,                        )       CASE NO. 1:19 CV 1701
                                               )
                          Plaintiffs,          )       JUDGE PATRICIA A. GAUGHAN
                                               )
                Vs.                            )
                                               )
 Airbus Americas, Inc., et al.,                )
                                               )       Memorandum of Opinion and Order
                          Defendants.          )


       INTRODUCTION

       This matter is before the Court upon (1) Defendant Airbus Americas, Inc.’s Motion to

Dismiss (Doc. 7), (2) Defendant Lufthansa Technik Puerto Rico, LLC’s Motion to Dismiss (Doc.

24), and (3) Defendant Brice Manufacturing Company, Inc.’s Motion to Dismiss (Doc. 25). This

action arises from injuries plaintiff Ashley Olivia sustained while an airline passenger. For the

reasons that follow, the Court GRANTS all three motions.

       FACTS

       Plaintiffs, Ashley, Vickie, and John Olivia, brought this lawsuit in the Cuyahoga County

Common Pleas Court against defendants Spirit Airlines, Spirit Airlines, Inc. (collectively “Spirit


                                                   1
Airlines”), and ten unnamed John Doe defendants. The complaint alleged negligence in

connection with injuries Ashley Olivia sustained during a Spirit Airlines flight. On June 20,

2019, plaintiffs filed a first amended complaint, adding Airbus Americas, Inc. (“AAI”); Airbus;

Lufthansa Technik Puerto Rico, LLC (“Lufthansa PR”); Lufthansa Technik; Lufthansa Technik,

AG; Lufthansa Group; HAECO Americas; HAECO Group; Hong Kong Aircraft Engineering

Company, Ltd.; Hong Kong Aircraft Engineering Company America, Ltd.; and Jason Sheppard1

as defendants. On June 26, 2019, plaintiffs filed a second amended complaint (“Complaint”),

adding Brice Manufacturing Company, Inc. (“Brice”) as a defendant. Thereafter, on July 25,

2019, AAI removed this matter to federal court on the basis of diversity jurisdiction.

       For purposes of ruling on the pending motion, the facts asserted in the Complaint are

presumed to be true.

       On June 26, 2017, Ashley Olivia was a passenger on a Spirit Airlines flight scheduled to

depart from Las Vegas, Nevada to Ohio. Upon boarding, Ms. Olivia sat in the middle section of

the plane in an aisle seat. Spirit Airlines flight attendants moved defendant Sheppard from the

front section of the plane to the seat directly in front of Ms. Olivia. Approximately 10-15

minutes after the plane began to move towards the runway for takeoff, Sheppard’s seat broke and

collapsed, crushing Ms. Olivia’s left foot and toes. The airplane subsequently returned to the

boarding area and Ms. Olivia was taken via ambulance to a local hospital for treatment. Ms.

Olivia returned to Cleveland, Ohio the following day.

       The Complaint contains five claims for relief, though only four remain pending. This



 1
         By Memorandum of Opinion and Order, this Court dismissed Jason Sheppard
         from the action.

                                                2
Court previously dismissed Count Five, Vickie and John Olivia’s loss of consortium claim.

Counts One through Four are asserted by plaintiff Ashley Olivia. Count One is a claim for

negligence and is asserted against all defendants. Counts Two, Three, and Four are claims for

statutory products liability, breach of warranty, and supplier liability, respectively. These claims

are asserted against all defendants except Spirit Airlines.

       This matter is now before the Court upon the Motions to Dismiss of defendants AAI,

Lufthansa PR, and Brice. The moving defendants all seek dismissal on the basis of lack of

personal jurisdiction and failure to state a claim. Plaintiff opposes these Motions.

       The Court will address the issue of jurisdiction first because in the absence thereof,

dismissal of these defendants is appropriate.

       STANDARD OF REVIEW

       The plaintiff always bears the burden of establishing that personal jurisdiction exists.

Serras v. First Tennessee Bank National Ass'n, 875 F.2d 1212, 1214 (6th Cir.1989). When a

defendant has filed “a properly supported motion for dismissal, the plaintiff may not stand on his

pleadings but must, by affidavit or otherwise, set forth specific facts showing that the court has

jurisdiction.” Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing Weller v.

Cromwell Oil Co., 504 F.2d 927, 930 (6th Cir. 1974)). When evaluating a motion to dismiss for

lack of personal jurisdiction, a court has three options: “it may decide the motion upon the

affidavits alone; it may permit discovery2 in aid of deciding the motion; or it may conduct an


 2
         Plaintiffs assert this Court has personal jurisdiction over AAI, Lufthansa PR, and
         Brice. In the alternative, plaintiffs request jurisdictional discovery with respect to
         these defendants. In support of this request, plaintiffs assert, without more, that
         AAI and Lufthansa PR have “been maintaining physical and financial contacts in
         this jurisdiction for decades.” Plaintiffs also note the location of the seat

                                                  3
evidentiary hearing to resolve any apparent factual questions.” Carrier Corp. v. Outokumpu Oyj,

673 F.3d 430, 449 (6th Cir. 2012) (quoting Theunissen, 935 F.2d at 1458).

        If a court chooses to rule on a Rule 12(b)(2) motion to dismiss without an evidentiary

hearing, the plaintiff “need only make a prima facie showing of jurisdiction.” Bird v. Parsons,

289 F.3d 865, 871 (6th Cir. 2002) (quoting Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d

883, 887 (6th Cir. 2002)). The plaintiff can make this prima facie showing by “establishing with

reasonable particularity sufficient contacts between [the defendants] and the forum state to

support jurisdiction.” Neogen Corp., 282 F.3d at 887 (quoting Provident Nat'l Bank v.

California Savings & Loan Ass'n, 819 F.2d 434, 437 (3d Cir. 1987)). This burden is “relatively

slight.” Carrier Corp, 673 F.3d at 449. Moreover, the court must “construe the facts in the light

most favorable to the nonmoving party” and “will not consider facts proffered by the defendant

that conflict with those offered by the plaintiff.” Neogen Corp., 282 F.3d 883, 887 (6th Cir.

2002). Indeed, “because weighing any controverted facts is inappropriate at this stage, dismissal

is proper only if [the plaintiff’s] alleged facts collectively fail to state a prima facie case for

jurisdiction. Carrier Corp, 673 F.3d at 449 (internal quotations and citations omitted).



         inspections, installation, and construction has not yet been determined. The
         decision to grant jurisdictional discovery before ruling on an 12(b)(2) motion is
         discretionary. Burnshire Development, LLC v. Cliffs Reduced Iron Corp., 198
         Fed. App’x 425, 434 (6th Cir. 2006). Where, as here, a plaintiff “offers only
         speculation or conclusory assertions about contacts with a forum state, a court is
         within its discretion in denying discovery.” Swagelok Co. v. Dansk Ventil &
         Fittings Aps, 2006 WL 8454625, *1 (N.D. Ohio Mar. 9, 2006) (quoting Carefirst
         of Maryland, Inc. v. Carefirst Pregnancy Centers, Inc., 334 F.3d 390, 402 (4th
         Cir. 2003)). See also Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 139 (6th
         Cir. 1981) (affirming district court’s order denying leave to conduct jurisdictional
         discovery where “there [was] no reasonable basis to expect that further discovery
         would reveal contacts sufficient to support personal jurisdiction”). Accordingly,
         this request is denied.

                                                    4
       ANALYSIS

       In diversity cases, a federal court has personal jurisdiction over a defendant if jurisdiction

is “(1) authorized by the law of the state in which it sits, and (2) in accordance with the Due

Process Clause of the Fourteenth Amendment.” Neogen Corp., 282 F.3d at 888 (citing Reynolds

v. Int'l Amateur Athletic Fed'n, 23 F.3d 1110, 1115 (6th Cir. 1994)). The Sixth Circuit has

determined that “Ohio's long-arm statute is not coterminous with federal constitutional limits,”

and has “consistently focused on whether there are sufficient minimum contacts between the

nonresident defendant and the forum state so as not to offend ‘traditional notions of fair play and

substantial justice.’” Bird, 289 F.3d at 871 (quoting Int'l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945)). Because Ohio’s long-arm statute does not reach the full limits of the federal

constitution, a finding that Ohio’s long-arm statute allows for jurisdiction does not foreclose the

need for Due Process Clause analysis. See Brunner v. Hampson, 441 F.3d 457, 465 (6th Cir.

2006); Conn v. Zakharov, 667 F.3d 705, 712 (6th Cir. 2012) (“Unlike other jurisdictions, Ohio

does not have a long-arm statute that reaches to the limits of the Due Process Clause, and the

analysis of Ohio's long-arm statute is a particularized inquiry wholly separate from the analysis

of Federal Due Process law.”).

       There are two forms of personal jurisdiction to be considered under Due Process

analysis: general and specific. General jurisdiction is found when a defendant’s “affiliations

with the State are so ‘continuous and systematic’ as to render them essentially at home in the

forum State.” Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(quoting International Shoe Co. v. Washington, 326 U.S. 310, 317 (1945)). The Supreme Court

has found that general jurisdiction only occurs in a limited set of circumstances, holding the


                                                 5
“paradigm all-purpose forums for general jurisdiction are a corporation’s place of incorporation

and principal place of business.” Daimler AG v. Bauman, 571 U.S. 117, 119 (2014). The

Supreme Court has explained that the benefit of looking to the place of incorporation and

principal place of business is that “each ordinarily indicates only one place” and is “easily

ascertainable.” Id. at 137. Indeed, for a court to find general jurisdiction in a forum other than a

corporate defendant’s place of incorporation or principal place of business is the “exceptional

case.” BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1558 (2017) (citing Daimler, 571 U.S. at 139

n.19).

         Specific jurisdiction turns on “the relationship among the defendant, the forum, and the

litigation.” Walden v. Fiore, 571 U.S. 277, 284 (2014) (quoting Keeton v. Hustler Magazine,

Inc., 465 U.S. 770, 775 (1984)). To establish specific jurisdiction over a defendant, a court must

find “(1) purposeful availment of the privilege of acting in the forum state or causing a

consequence in the forum state, (2) a cause of action arising from activities in the state, and (3) a

substantial enough connection with the forum state to make the exercise of jurisdiction over the

defendant reasonable.” Schneider v. Hardesty, 669 F.3d 693, 701 (6th Cir. 2012) (internal

quotations and citations omitted).

         The Court will consider each moving defendants’ arguments regarding general and

specific jurisdiction separately, below.

I.       AAI

         Plaintiff asserts negligence, statutory products liability, breach of warranty, and supplier

liability claims against defendant AAI. According to AAI, the allegations contained in the

Complaint are insufficient to establish either general or specific jurisdiction over AAI.


                                                   6
According to plaintiffs, they have met their prima facie burden in establishing personal

jurisdiction over AAI.

       Upon review, the Court finds plaintiff has not established a prima facie case of general

jurisdiction over AAI. Within the Complaint, plaintiff lists AAI’s domicile as Virginia and

allege that AAI is “recognized under the laws of the State of Ohio.” Plaintiff alleges no facts,

however, suggesting that AAI’s principal place of business or state of incorporation is in Ohio.

Nor does plaintiff allege that AAI has such substantial operations in Ohio to render the company

“essentially at home” in Ohio. Thus, this is not one of the “exceptional cases” in which a court

would find general jurisdiction in a forum other than a corporate defendant’s place of

incorporation or principal place of business. See BNSF Ry. Co., 137 S.Ct. at 1558; Daimler, 571

U.S. at 139 n.19.

       Plaintiff argues “the general jurisdictional contacts are overwhelming” because

“thousands of Ohio residents travel out of and into this state on Airbus planes every day.”3

Plaintiff observes that Spirit Airlines’ entire fleet is comprised of Airbus planes and Airbus is

one of the world’s largest airplane manufacturers and the second largest aerospace company

doing business in the United States. However, plaintiff does not allege that AAI actually sells,

imports, or distributes its airplanes in Ohio. Rather, plaintiff focuses on AAI’s interactions with


 3
         Plaintiff also argues that the “notion that a defendant can only be sued in its state
         of incorporation or principal place of business is simply unworkable.” However,
         plaintiffs appear to be conflating specific and general jurisdiction. The Supreme
         Court has not held that the only place in which a corporate defendant can be sued
         is in its state of incorporation or principal place of business. Rather, relevant
         Supreme Court precedent has held that general jurisdiction cannot usually be
         exerted over a corporate defendant in a forum other than the state of incorporation
         or principal place of business. See Daimler AG, 571 U.S. at 137; BNSF Ry. Co.,
         137 S.Ct. at 1558.

                                                 7
the United States as a whole and the choice of Spirit Airlines, a Florida-based corporation,4 to

use AAI aircraft. The fact that AAI may have a “national presence in the United States in a

generic sense does not show that it is subject to general jurisdiction in Ohio.” Estate of Thomson

ex rel. Estate of Rakestraw v. Toyota Motor Corp. Worldwide, 545 F.3d 357, 363 (6th Cir. 2008).

        Accordingly, because plaintiff does not allege any facts that suggest AAI has such

substantial operations in Ohio to render AAI essentially at home in this state, general jurisdiction

is lacking.

        The Court also finds that plaintiff has failed to establish a prima facie case of specific

jurisdiction over AAI. As set forth above, specific jurisdiction requires that a defendant

purposefully avail itself of the privilege of acting in the forum and that the cause of action be

related to the defendant’s activities within the forum. Schneider, 669 F.3d at 701. In the

Complaint, plaintiff allegees in a conclusory fashion that each defendant “transacted business,

entered into contractual relations to supply services or goods, caused tortious injury, and

otherwise established minimum contacts in the State of Ohio as defined” by Ohio’s long-arm

statute. However, these bare legal conclusions, which have no supporting factual basis, do not

link AAI’s purported activities in Ohio to the plaintiff’s causes of action. See Beydoun v.

Wataniya Restaurants Holding, Q.S.C., 768 F.3d 499, 507-508 (6th Cir. 2014) (“[T]he plaintiff’s

cause of action must be proximately caused by the defendant’s contacts with the forum state.”);

Maxitrate Tratamento Termico E Controles v. Super Systems, Inc, 617 F. App’x 406, 408 (6th

Cir. 2015) (“Specific jurisdiction, on the other hand, allows a plaintiff to sue a defendant only on


 4
         While plaintiff lists Spirit Airlines as being located in Ohio in the Complaint, she
         concedes in her Motion to Remand that Spirit Airlines actually maintains its
         principal place of business in Florida.

                                                  8
claims that arise out of the defendant’s activities in the forum state.”).

       Indeed, the Complaint is devoid of any facts indicating that AAI directed any activity

towards Ohio that was related to the plaintiff’s claims. At best, plaintiff alleges she is an Ohio

resident who sustained a foot injury in an Airbus plane in Nevada and received medical

treatment for her injuries in Ohio. These alleged facts do not establish that AAI purposefully

availed itself of the privilege of acting in Ohio or that the claims arose from AAI’s contacts with

Ohio. Rather, these allegations center on plaintiff’s connections to Ohio. This cannot serve as a

basis for specific jurisdiction. Walden v. Fiore, 571 U.S. 277, 285 (2014) (“But the plaintiff

cannot be the only link between the defendant and the forum.”). See also Vargo v. D & M Tours,

Inc., 2019 WL 2009278, at *5 (N.D. Ohio May 7, 2019) (finding no specific jurisdiction where

the defendants’ only connection to Ohio was that they were involved in a motor vehicle accident

in Pennsylvania with an Ohio resident who obtained medical treatment in Ohio).

       Plaintiff further maintains that specific jurisdiction exists because her travel arrangements

were made in Ohio and the Spirit Airlines flight upon which she was injured was destined for

Ohio. However, AAI did not make plaintiff’s travel arrangements, nor did AAI schedule the

flight from Nevada to Ohio. In order for specific jurisdiction to exist over AAI, it is AAI, “not

the plaintiff and third parties, who must create contacts with the forum state.” Walden, 571 U.S.

at 291. While Spirit Airlines may have purchased the aircraft from AAI, AAI’s relationship with

Spirit Airlines “standing alone, is an insufficient basis for jurisdiction.” Id. at 286.

       Plaintiffs also note “[h]undreds (if not thousands) of commercial Airbus planes are stored

in hangers and regularly depart from and return to airports in all of Ohio’s major cities.” They




                                                   9
then argue that “courts5 have recognized that furnishing products to consumers in Ohio is

sufficient to both confer long-arm jurisdiction and satisfy due process concerns.” It appears

plaintiffs are relying on a stream of commerce theory to establish that AAI purposefully availed

itself of jurisdiction in Ohio.

        Pursuant to Supreme Court precedent, “[t]he forum State does not exceed its powers

under the Due Process Clause if it asserts personal jurisdiction over a corporation that delivers its

products into the stream of commerce with the expectation that they will be purchased by

consumers in the forum State.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286,

297–98 (1980). Since World-Wide Volkswagen, the Sixth Circuit has adopted a “stream of

commerce ‘plus’ approach,” under which “[t]he placement of a product into the stream of

commerce, without more, is not an act of the defendant purposely directed toward the forum

State.” Bridgeport Music, Inc. v. Still N The Water Publ'g, 327 F.3d 472, 479–80 (6th Cir.2003)

(quoting Asahi Metal Indus. Co., Ltd. v. Superior Court,6 480 U.S. 102 (1987) (O'Connor, J.)




 5
         Plaintiff cites a handful of state appellate court cases to support this argument.
         However, not only do many of these cases predate the Sixth Circuit’s Bridgeport
         decision, infra, the decisions of state appellate courts are not binding precedent
         upon this Court.
 6
         In Asahi, four justices endorsed the “stream of commerce plus” approach and four
         justices endorsed the “stream of commerce” approach, under which “jurisdiction
         premised on the placement of product into the stream of commerce is consistent
         with the Due Process Clause.” 480 U.S. at 117. Subsequent to Asahi, the Sixth
         Circuit adopted the more stringent “stream of commerce plus” approach.
         Bridgeport, 327 F.3d at 479–80. The Supreme Court issued another plurality
         opinion on this issue in J. McIntyre Mach. v. Nicastro, 564 U.S. 873, 881(2011),
         which noted a defendant’s “transmission of goods permits the exercise of
         jurisdiction only where the defendant can be said to have targeted the forum; as a
         general rule, it is not enough that the defendant might have predicted that its
         goods will reach the forum State.”

                                                 10
(plurality op.)). See also Parker v. Winwood, 938 F.3d 833, 840-841 (6th Cir. 2019) (“for a

defendant to purposely avail himself of the privilege of acting within a forum state, he must do

more than merely place a product into the stream of commerce”).

        Here, plaintiff fails to allege that AAI did anything more than place its aircraft into the

stream of commerce. Plaintiff does not provide any facts to show that AAI markets, advertises,

or sells its products in Ohio. Nor does plaintiff allege that AAI sold its aircraft to Florida-based

Spirit Airlines in Ohio. This Court cannot find purposeful availment when the only allegations

are that AAI sold its aircraft to Spirit Airlines and such aircraft reached Ohio. See Bridgeport,

327 F.3d at 480 (finding no purposeful availment where a defendant sold its product through a

distributor and was “merely aware that [its] distributor was likely to market the product in all

fifty states”). As such, specific jurisdiction is lacking.

        Accordingly, because neither general nor specific jurisdiction exists over AAI, its motion

to dismiss must be granted. Having found no personal jurisdiction, the Court will not address

whether plaintiffs have failed to state a claim against AAI.

II.     Lufthansa PR and Brice

        Plaintiff broadly alleges that Lufthansa PR is involved in the “manufacturing, marketing,

distributing, sale, retail, renting, maintaining, repairing and overhauling of passenger seats

located in commercial aircraft, including the Airbus A320 family.” Plaintiff similarly alleges

that Brice “operates a company in the manufacturing, marketing, distributing, selling, retail,

renting and/or repairing of commercial aircraft, including the aircraft involved in the incident.”

In response to the motions to dismiss, plaintiff argues that specific personal jurisdiction exists

over both of these defendants. It does not appear that plaintiff alleges that general jurisdiction



                                                  11
exists.

          Upon review, the Court finds that it lacks both general and specific personal jurisdiction

over Lufthansa PR and Brice. As to general jurisdiction, the Complaint lists Lufthansa PR’s

domicile as Puerto Rico and Brice’s domicile as California. The Complaint does not contain any

allegations that either of these defendants’ principal place of business or state of incorporation is

in Ohio. Nor does it contain any factual allegations that either of these defendants have

substantial operations in Ohio, making them “at home” in this forum. For the same reasons set

forth above, these minimal allegations are not enough to establish a prima facie case of general

jurisdiction.

          The Court also finds that plaintiff fails to establish a prima facie case of specific

jurisdiction over either Lufthansa PR or Brice.7 As discussed supra, plaintiff generically alleges

that each defendant “transacted business, entered into contractual relations to supply services or

goods, caused tortious injury, and otherwise established minimum contacts in the state of Ohio

as defined” by Ohio’s long-arm statute. Plaintiff’s arguments for specific jurisdiction again

center on her and Spirit Airlines’ connections to Ohio, as well as the suggestion that allowing a

product, such an airline seat, to enter the stream of commerce establishes specific jurisdiction.

For the same reasons set forth above, these arguments are rejected. In order to establish specific

jurisdiction, a defendant’s forum related activities must be linked to the plaintiff’s injuries. The

Complaint is completely devoid of any facts that indicate Lufthansa PR or Brice directed any

activity toward Ohio related to plaintiff’s cause of action.


 7
           Brice, in support of their motion to dismiss, attached an affidavit from Brice’s
           chief financial officer, attesting to Brice’s lack of activities in Ohio. The Court
           did not consider this affidavit. Rather, the Court held plaintiff to her minimal
           prima facie burden.

                                                    12
        Plaintiff does, however, point out that preliminary discovery revealed Lufthansa PR

inspected the airline seat in question and Brice “designed, constructed, and potentially installed”

the seat. Plaintiffs note that the location of these activities has not yet been determined, but

observed that the seat was “destined for Ohio.” The Complaint, however, contains no

allegations that such activities occurred in Ohio or that the defective seat was ever physically in

Ohio at all. Plaintiff’s conjecture in the brief in opposition is not enough to establish a prima

facie case of specific jurisdiction. Indeed, because the Complaint contains no factual allegations

that any of the alleged wrongful conduct at issue in this case is related to any activity Lufthansa

PR or Brice may have taken in Ohio, plaintiff fails to satisfy the burden of establishing that

specific jurisdiction exists.

        Finally, Brice argues that this Court does not have personal jurisdiction under Ohio’s

long-arm statute.8 Because this Court finds that the plaintiff fails to satisfy the prima facie

burden of demonstrating jurisdiction is proper under the Due Process clause, the Court need not

analyze whether jurisdiction is proper under Ohio’s long-arm statute. Conn, 667 F.3d at 711–12



 8
         Plaintiff argues that there is jurisdiction over all the moving defendants under
         Ohio’s long-arm statute. In their reply briefs, AAI and Lufthansa PR respond to
         this argument, maintaining that there is no Ohio long-arm jurisdiction. Plaintiff
         contends that AAI’s and Lufthansa PR’s failure to initially argue there is no Ohio
         long-arm jurisdiction is a concession that “sufficient contacts exist with Ohio to
         satisfy the requirements for long-arm jurisdiction” under the statute. Plaintiff
         asserts that because AAI and Lufthansa PR have conceded to jurisdiction under
         Ohio’s long-arm statute, “the requirements of Due Process are no longer an
         issue.” The Court rejects this argument. As discussed supra, the requirements for
         jurisdiction under the Due Process clause are not coterminous with the
         requirements set forth in Ohio’s long-arm statute. Thus, even if AAI’s and
         Lufthansa PR’s decision not to raise arguments under the Ohio long-arm statute
         could somehow be construed as a concession to jurisdiction under those
         provisions, because the requirements of Due Process are not met, this Court
         cannot exercise personal jurisdiction.

                                                 13
(“Of course, if jurisdiction is not proper under the Due Process Clause it is unnecessary to

analyze jurisdiction under the state long-arm statute, and vice-versa.”) See also Calphalon Corp.

v. Rowlette, 228 F.3d 718, 721, 724 (6th Cir. 2000) (dismissing for lack of personal jurisdiction

solely on Due Process grounds).

       Accordingly, because neither general nor specific jurisdiction exists over Lufthansa PR

or Brice, the motions to dismiss must be granted.9 Having found no personal jurisdiction, the

Court need not address Lufthansa PR’s and Brice’s arguments under Rule 12(b)(6).

       CONCLUSION

       For the foregoing reasons, AAI’s, Lufthansa PR’s, and Brice’s Motions to Dismiss

(Docs. 7, 24, 25) are GRANTED. Accordingly, these defendants are dismissed from this action.

         IT IS SO ORDERED.



                                       /s/ Patricia A. Gaughan
                                       PATRICIA A. GAUGHAN
                                       United States District Judge
                                       Chief Judge
 Dated: 11/14/19




 9
         Plaintiff also asks for an opportunity to amend the Complaint. The Court notes
         the pleading amendment deadline is not until March 25, 2020.

                                                14
